On Petition eor Rehearing.
Comstock, P. J.
The petition for a rehearing in this cause emphasizes the proposition that where a voluntary society proceeds regularly in accordance with its own rules, they not being contrary to public policy and the laws of the land, and its procedure not being malafides, such rules and proceedings cannot be abrogated by a policy holder or set aside by the courts. Croak v. High Court, etc. (1896), 162 Ill. 298, 44 N. E. 525. This doctrine is ignored in the original, prevailing opinion.
*8Mr. Andrews, as a member of the appellant society, had a right to transfer to'a membership of the fourth class, limited by the rules and laws of .the order. His right was qualified. It depended upon the approval of his application by the medical examiner-in-chief. As a member of this mutual benevolent society, he approved and assented to the qualification. For many months, he had a right, unqualified, to be transferred from the second to the fourth class free of charge and regardless of age. During that time he did not file his application for a transfer and a change in the laws placed a restriction upon this right, which appellees ask shall be removed. The writer is of the opinion that the courts have no right to prescribe rules for the government of a society, in opposition to its own laws. The right of the applicant to transfer depended upon more than his application. The application required the approval of the medical examiner-in-chief. It did not receive this approval for reasons stated, both by indorsement on the application and the oral testimony of the medical examiner. The right to membership is determined by the laws of the order; the right and manner of change from one class to another is determined by the same laws and rules. The rules do not say that the applicant shall be transferred upon the approval of the local medical examiner, nor that the opinion of the medical examiner shall be set aside by the opinion of other medical men, although they may be of equal learning and experience, but only upon the conditions to which, as a member of the order, he has subscribed.
The complaint charges that the application was rejected solely because of the advanced age of the applicant, arbitrarily and without legitimate excuse. If the testimony of the medical examiner-in-chief or of Doctor McConnell, another medical examiner, are to be given any weight, these grounds are not only not sustained by any evidence, but are positively disproved. Their testimony is uncontradicted *9as to physical infirmities that are indicated by and are likely to follow a certain pulse rate at a certain age, conditions shown to have existed in the applicant, and directly rebutting the charge made in the complaint. The conclusion reached in the prevailing opinion ignores the rules of the order.
The petition for a rehearing should be granted, and the judgment of the trial court reversed.